Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00595-CR

                                  Christopher M. HARBER,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR5166
                          Honorable Ron Rangel, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE the judgment of the
trial court and RENDER a JUDGMENT OF ACQUITTAL.

       SIGNED August 7, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice